TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00122-CV


Metroplex Skirting Decks & More, L.L.C., Appellant

v.

Texas Mutual Insurance Company, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN201736, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Metroplex Skirting Decks & More, L.L.C. filed with this Court a motion to
dismiss, informing this Court that the parties have reached a complete and final settlement of all
matters raised in the lawsuit.  Accordingly, we grant the motion and dismiss the appeal pursuant to
the parties' settlement agreement.  See Tex. R. App. P. 42.1(a)(1).


  
						Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   August 29, 2003